Title: To Thomas Jefferson from Stephen Burrowes, 21 March 1801
From: Burrowes, Stephen
To: Jefferson, Thomas



Sir
Philadelphia March 21 1801

I received your highly esteemed favor of the 12 Inst which demands my greateful acknowledgments. It is impossible not to admit the propriety of your reasons for not accepting the Saddle as a present Thay did not however occur to me in time or I Should not given you the trouble of Stating them I have thearefore made out the bill at thirty five Dollars & presented it to Mr Richards who immediately paid the money
Premet me now Sir to congratulate you on filling the first office in the world which affords a great deal of happiness to those who have long been anxious and Struggling for the event
That the supreme Being may long preserve you life and health as a blessing to our highly favored Country is the Sencere wish of Sir your very Humble Servant

Stephen Burrowes

